PURCHASE AND SALE AGREEMENT
 
PREAMBLE
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”), is by and between NTS/VIRGINIA
DEVELOPMENT COMPANY, a Virginia corporation, as seller (“Seller”), and ASSET
MANAGEMENT, L.L.C., a Virginia limited liability company, as purchaser
(“Purchaser”). Fawn Lake Community Association, a Virginia non-stock corporation
(the “FLCA”) and Fawn Lake Country Club, a Virginia non-stock corporation (the
“FLCC”) are hereby joining in the execution of this Agreement for the purpose of
making certain covenants, undertakings and/or representations expressly
attributable to them hereunder (collectively, Seller, Purchaser, the FLCA and
the FLCC sometimes are referred to herein as the “Parties”).  By this Agreement,
Seller agrees to sell and to convey to Purchaser, and Purchaser agrees to
purchase and to acquire, all of Seller’s rights, title and interest in the
Country Club Property (as hereinafter defined) of the Fawn Lake Country
Club.  This Agreement is for the purchase and sale of assets only, and except as
expressly provided herein, Purchaser is not acquiring any of Seller’s debts,
liabilities and/or obligations.  This Agreement is effective as of October 15,
2010 (“Effective Date”). Exhibits and schedules referred to herein and attached
hereto are incorporated as part of the Agreement as if fully set forth herein.
 
ARTICLE 1 -- DEFINITIONS
 
In addition to any definitions specified in the body of the Agreement, the
following terms, when capitalized, shall, unless modified in the Agreement, have
the following meaning:
 
1.1.  “Acquisition Committee” means the Committee that has been authorized by
the FLCA Board to (i) obtain member consent to the transactions described
herein; and (ii) form the Purchaser to acquire the Country Club Property and
negotiate this Agreement.  The Acquisition Committee is comprised of Ed Berlin,
Larry Welford, Ed Gillis, Jim Ford, Jerry Henderson and Dan Harris.
 
1.2.  “Arnold Palmer Designation” means any and all rights that Seller has to
utilize the name “Arnold Palmer” in connection with the Golf Course, the Country
Club, or any part thereof.
 
1.3.  “Bank Loan” means the bank loan obtained by the Purchaser and/or the FLCA
to finance the transactions contemplated by this Agreement.
 
1.4.  “Bill of Sale” means the Bill of Sale in the form to be agreed upon by the
Purchaser, the FLCC and Seller prior to the expiration of the Investigation
Period.
 
1.5.  “Books and Records” means copies of all accounting, financial, tax,
employment, sales, accounts payable and accounts receivable reports, and other
records relating solely to the business of owning, operating, maintaining and/or
managing the Country Club Property in Seller’s possession for the previous three
(3) years.
 
1.6.  “Business Day” means any day other than a Saturday, Sunday or any United
States federal legal holiday.
 

 
 
 

1.7.  “Calendar Day” means any day of the week including a Business Day.
 
1.8.  “Certificate of Non-Foreign Status” means a certificate regarding the
non-foreign status of the Seller in the form to be agreed upon by the Seller and
Purchaser prior to the expiration of the Investigation Period.
 
1.9.  “Closing Date” means the date on which the Closing of the transactions
contemplated hereby occurs, which date shall be the earlier of (i) October 26,
2010, assuming all Conditions Precedent and all obligations imposed on the
Purchaser and Seller as a condition to closing have been satisfied, or (ii) such
date chosen by Purchaser, in its sole discretion for the completion of any
Conditions Precedent, but not later than November 15, 2010.
 
1.10.  “Clubhouse” means the Country Club building currently used as a dining
facility and all ancillary structures including, but not limited to, the adult
swimming pool, parking facilities and out buildings associated with the
Clubhouse.
 
1.11.  “Conditions Precedent” means all obligations imposed on either Seller or
Purchaser which are to occur either prior to or at Closing.
 
1.12.  “Country Club” means all of Seller’s right, title and interest in the
Fawn Lake Country Club, a private, member only country club owned and operated
by Seller on the Fawn Lake Development in Spotsylvania, Virginia.
 
1.13.  “Country Club Employees” means all employees employed by Seller solely
for County Club operations and also includes Jesse Dwyer, an employee shared by
the Country Club and the FLCA.
 
1.14.  “Country Club Property” means all of the Real Property, Improvements,
Golf Course, Country Club, Personal Property, Intangible Property, Contracts,
Permits, to the extent assignable, the Arnold Palmer Designation, to the extent
assignable, and Memberships and Membership Agreements as defined herein and/or
reflected on the exhibits attached hereto.
 
1.15.  “Declaration” means the Declaration for Fawn Lake made by NTS/Virginia
Development Company, dated July 16, 1990 and recorded in Deed Book 914, page 131
in the Clerk’s office of the Circuit Court of Spotsylvania County, Virginia on
[_______________], as amended, corrected and supplemented by Exhibit B to the
Declaration filed at Deed Book 951, page 244, a Corrected Declaration filed at
Deed Book 951, page 249, an Amendment to Declaration filed at Deed Book 993,
page 764, a Corrected Declaration filed at Deed Book 1328, page 555 and by a
Supplemental Declaration filed at Deed Book 1741, page 784.
 
1.16.  “Due Diligence Materials” means all of the documents, agreements,
studies, reports, maps, surveys, plans and specifications, architectural and
engineering drawings, plans, specifications, as-built drawings, plats and maps,
contracts to be identified during the Investigation Period by the Parties and
then listed on Exhibit B (“Contracts”) and any other documents of the same or
similar nature pertaining to the Country Club Property, which are in Seller’s
possession and to be made available by Seller for Purchaser’s review, without
warranty of any kind and excluding marketing, leasing, economic and proprietary
studies of Seller.
 

 
2
 

1.17.  “Environmental Investigation” shall have the meaning given to such term
in Section 4.1(c) of this Agreement.
 
1.18.  “Environmental Laws” means all federal, state or local laws, ordinances,
codes, statutes, regulations, administrative rules, policies and orders, and
other authorities, however designated, pertaining to the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal or Release (as herein defined) of Hazardous Substances and/or
Hazardous Materials.
 
1.19.  “Fawn Lake Development” means the real estate development located in
Spotsylvania County, Virginia and consisting of a series of one or more
residential subdivisions known as “Fawn Lake”.
 
1.20.  “FLCA” means Fawn Lake Community Association, a Virginia non-stock
corporation.
 
1.21.  “FLCA Board” means the governing Board of the FLCA.
 
1.22.  “FLCC” means Fawn Lake Country Club, a Virginia non-stock corporation.
 
1.23.  “FLCC Board” means the governing Board of the FLCC, which entity shall
lease, operate and manage the Country Club subsequent to the Closing.
 
1.24.  “Golf Course” means the 18-hole Arnold Palmer designed golf course, the
driving range, the practice facilities, cart paths and related Improvements
located on the Real Property (as hereinafter defined).
 
1.25.  “Hazardous Substances” and/or “Hazardous Materials” means any substance,
chemical, compound, product, solid, gas, liquid, waste, byproduct, pollutant,
contaminant, or material which is hazardous or toxic, and includes, without
limitation, (a) asbestos, polychlorinated biphenyls and petroleum (including
crude oil or any fraction thereof) and (b) any material classified or regulated
as “hazardous” or “toxic” pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976 and the
Hazardous and Solid Waste Amendments of 1984, 42 USC 6901 et seq., Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et
seq., Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic Substances
Control Act of 1976, 15 USC 2601 et seq., or the Hazardous Materials
Transportation Act, 49 USC App. 1801 et seq.
 
1.26.  “Improvements” means all buildings, structures, fixtures and other
improvements owned by Seller and located on, over and under the Real Property
and used in the management or operation of the Country Club including, without
limitation, the Clubhouse, the Golf Course, the golf pro shop, and the
Maintenance Facility.
 
1.27.  “Intangible Property” shall mean that intangible property to be
identified during the Investigation Period by the Parties and then listed on
Exhibit C.
 

 
3
 

1.28.  “Investigation Period” shall have the meaning given to such term in
Section 4.1 of this Agreement.
 
1.29.  “Liquor License” means the liquor license(s) held by Seller and currently
in use at the Country Club allowing for the sale of alcoholic beverages.
 
1.30.  “Maintenance Facility” means the maintenance building, storage area and
related facilities located on the Real Property, as depicted on Exhibit D,
attached hereto.
 
1.31.  “Material Loss” means damage, loss or destruction to any portion of the
Country Club Property, the loss of which is equal to or greater than Twenty-Five
Thousand and 00/100ths Dollars ($25,000.00) (measured by the cost of repair or
replacement) per occurrence or equal to or greater than One Hundred Thousand and
00/100ths Dollars ($100,000.00) (measured by the cost of repair or replacement)
in the aggregate.
 
1.32.  “Member” means any person or entity holding a Membership in the Country
Club as of the Closing Date.
 
1.33.  “Membership” means any membership or other right, license or privilege
which authorizes a Member to utilize all or any portion of the Country Club.
 
1.34.  “Membership Agreement” means any contract, agreement or other written
understanding entered into in connection with the offer, sale and/or issuance of
a Membership in the Country Club and still in effect as of the Closing Date,
including Membership Agreements which have expired, but that still include
executory initiation fee refund obligations to be assumed by the Purchaser under
Section 2.1, below.  The initiation fee refund obligations are set forth on
Exhibit E-1, attached hereto.
 
1.35.  “Membership Deposits” mean all refundable membership deposits received by
Seller and listed on Exhibit E, as supplemented at Closing.
 
1.36.  “Membership Fee Payable” means the outstanding initiation fee obligation
of certain golf members listed on Exhibit E.
 
1.37.  “Non-Material Loss” means damage, loss or destruction to any portion of
the Country Club Property, the loss of which is less than Twenty-Five Thousand
and 00/100ths Dollars ($25,000.00) (measured by the cost of repair or
replacement) per occurrence and less than One Hundred Thousand and 00/100ths
Dollars ($100,000.00) (measured by the cost of repair or replacement) in the
aggregate.
 
1.38.  “Notice” shall have the meaning given to such term in Section 17.1 of
this Agreement.
 
1.39.  “Ordinary Course of Business” means any action taken by Seller that is
consistent in nature and scope with the past practices of Seller taken in the
ordinary course of the normal day-to-day operations of the Country Club during
the twelve (12) month period preceding the Effective Date.
 

 
4
 

1.40.  “Permits” shall mean all permits, licenses, certificates (including, but
not limited to, certificates of occupancy), written approvals, authorizations
and orders obtained from any governmental authority (including, but not limited
to zoning authorizations and/or Special Use Permits) for and relating to the
Country Club Property or the business of owning, operating, maintaining and/or
managing  the Country Club, which are assignable.
 
1.41.  “Personal Property” shall mean all equipment, machinery, tools,
appliances, furnishing, furniture, fixtures, trade fixtures, goods held for
resale, pro shop inventory, dining facility inventory including but not limited
to food, beverages and linen, fertilizer and pesticide inventory and all other
supplies maintained for application upon the Real Property, supplies, telephone
and computer equipment and other items of tangible personal property located on
the Real Property, and used primarily in connection with the business of owning,
operating, maintaining and/or managing the Country Club and to be identified and
agreed upon by the Purchaser and Seller during the Investigation Period and to
be listed on Exhibit F.
 
1.42.      “Phase 1 Report” means the report generated pursuant to a Phase 1
environmental study.
 
1.43.  “Purchaser’s Re-Certification” means a Purchaser’s Re-Certification of
Representations and Warranties which updates the Purchaser’s representations,
warranties and covenants contained herein, subject to any newly discovered facts
or changes in circumstance which constitute material changes to the
representations, warranties and covenants.
 
1.44.      “Real Property” means those certain tracts or parcels of real
property, with Improvements thereon, consisting of approximately 185.2104 acres,
part of Tax Map Number 18-A-22, located in Spotsylvania County, Virginia, and
depicted on that certain plat titled “Plat of Subdivision Golf Course Parcel
Fawn Lake Subdivision” prepared by Welford Engineering Associates, Inc., dated
August, 2010, as last revised “Subdivision Plat” as shown on Exhibit A, together
with (a) all easements, rights-of-way and appurtenances relating to or
pertaining to the Real Property; (b) all of Seller’s right, title and interest
in and to all water wells, and all portions of streams, creeks, ponds, lakes or
other bodies of water in, on or under the Real Property, including aeration
equipment in such waters; and (c) all sewer, septic and waste disposal rights
and interests applicable or appurtenant to and/or used in connection with the
Real Property.
 
1.45.      “Seller’s Actual Knowledge” means the actual knowledge of Ralph
DeRosa, who is a Senior Vice President of Seller, or if Ralph DeRosa no longer
serves in such capacity, it means the actual knowledge of Seller’s President.
 
1.46.      “Seller’s Re-Certification” means a Seller’s Re-Certification of
Representations and Warranties which updates the Seller’s representations,
warranties, and covenants contained herein, subject to any newly discovered
facts or changes in circumstance which constitute material changes to the
representations, warranties, and covenants.
 
1.47.      “Title Insurer” means Lawyers Title Insurance Corporation, or its
successor, the title insurance company providing title insurance on the Country
Club Property for the benefit and at the sole expense of Purchaser.
 

 
5
 

ARTICLE 2 -- PROPERTY SUBJECT TO THE PURCHASE AND SALE
 
2.1.  Purchase and Sale of Country Club Property.  As noted in the Preamble,
this Agreement is for the purchase and sale of assets only, and except as
expressly provided herein, Purchaser is not acquiring any of Seller’s debts,
liabilities and/or obligations.  Subject to the terms and conditions set forth
in this Agreement, Seller shall sell, convey, assign, transfer and deliver to
Purchaser, and Purchaser shall purchase, acquire, and assume from Seller the
Country Club Property free of any lien, encumbrance, liability or obligation of
any kind, and however designated, other than the Permitted Exceptions, as
defined herein, or except to the extent that Purchaser agrees explicitly herein
to accept or assume a specified obligation.  Purchaser agrees to assume any
Contracts listed on Exhibit B that are not terminable without penalty upon less
than thirty (30) days’ notice.  Except for new contracts or contract extensions
entered into in the Ordinary Course of Business that are terminable upon not
more than thirty (30) days’ notice, after the Effective Date, Seller shall not
enter into any new contracts, or into any contract extensions, for terms
extending beyond the Closing Date, without first obtaining the concurrence, in
writing, of the FLCC and the Purchaser.  Purchaser acknowledges that as of the
Closing Date Purchaser shall assume, and agrees to discharge, the obligations of
Seller with respect to the Membership Program, including any outstanding
obligation of the Seller for the refund of Membership initiation fees set forth
on Exhibit E-1, attached hereto.  Seller acknowledges that as of the Closing
Date there will exist unpaid Membership initiation fees which shall be assigned
to Purchaser at Closing, without recourse or warranty.
 
2.2.  “As Is, Where Is.”  Except as expressly provided herein, the Country Club
Property shall be sold and conveyed “AS IS”, “WHERE IS” and title and possession
shall be subject to the terms of this Agreement. Purchaser acknowledges that
acreage and boundaries of the Real Property are approximate and will be
determined at the time of final subdivision approval from the appropriate
governmental authorities and recordation of the Subdivision Plat creating the
Property as a legally separate parcel (“Plat Approval”).  The Seller, Purchaser
and FLCC shall agree upon the Subdivision Plat during the Investigation
Period.  Notwithstanding anything to the contrary herein, Purchaser shall be
responsible for inspecting all systems, including all electrical, mechanical and
plumbing systems and Seller shall have no liability with respect to the
condition thereof.
 
ARTICLE 3 -- PURCHASE PRICE
 
3.1.  The purchase price for the Country Club Property (“Purchase Price”) shall
be Two Million Five Hundred Thousand Dollars ($2,500,000.00) plus or minus any
other proration amounts set forth in Section 13.2 of this Agreement.  The
Purchase Price shall be paid on the Closing Date by the Purchaser to the Seller
by wire transfer of immediately available funds in accordance with an approved
settlement statement for the Closing, with the exception of the Holdback as
defined in and to be disbursed in accordance with the terms and conditions of
Section 13.3 of this Agreement.
 
ARTICLE 4 -- INVESTIGATION PERIOD; TITLE; VOLUNTARY TERMINATION
 
4.1.  Investigation Period.  During the period commencing on the Effective Date
and terminating at 11:59 p.m. on a date that is twenty-one (21) days following
the Effective Date,
 

 
6
 
 
Purchaser and/or the FLCC shall have access to the Country Club Property for the
purpose of conducting and completing, at the sole cost and expense of Purchaser
and/or the FLCC (the “Investigation Period”), such engineering, architectural,
environmental, documentary review and other investigations that Purchaser and/or
the FLCC, in their discretion, deem appropriate, of all matters pertaining to
the Country Club Property and the Country Club and to the purchase thereof
including, without limitation, the matters described in this Article
4.  Purchaser and the FLCC shall keep confidential the results of Purchaser’s
and the FLCC’s investigation of the Country Club Property and the Country Club
and any information discovered in connection therewith, and, without the prior
written consent of Seller, may not disclose the same to any person or entity,
other than Purchaser’s and/or the FLCC’s lender, attorneys and other
professionals provided, that if Purchaser closes on the transaction contemplated
hereby, Purchaser and the FLCC’s confidentiality obligations under this
Agreement shall terminate at the Closing, except that neither Purchaser nor the
FLCC shall disclose the results of any environmental reports to any third
parties other than as required by law and as permitted above.
 
(a)  Physical and Geological Inspection.  During the Investigation Period,
Purchaser and the FLCC shall have the right, at the sole cost and expenses of
Purchaser and the FLCC, to make inspections (including tests, surveys and other
studies) of the Country Club Property and of all matters relating
thereto.  During the Investigation Period, Purchaser and the FLCC and their
consultants, agents, contractors and subcontractors (collectively, “Purchaser’s
Consultants”) shall have the right to enter upon the Country Club Property to
make such inspections and tests as Purchaser and the FLCC may reasonably deem
necessary and which may be accomplished without causing any alteration or damage
to the Country Club Property.  Any invasive testing or testing that involves
soil borings may only be conducted with the prior written consent of
Seller.  Prior to conducting any inspections or tests Purchaser and the FLCC
shall notify Seller of their intent to do so, such notice to be provided in
writing at least three (3) Business Days prior to the conduct of any such
inspection or test.  If any such inspection or test shall alter or damage any
portion of the Country Club Property, Purchaser and the FLCC shall, upon the
completion of such inspection or test, return such property to the condition
that it was in prior thereto.  The foregoing shall not be construed as
eliminating the requirement that Purchaser and the FLCC obtain Seller’s prior
written consent to any inspections or tests that alter or damage any portion of
the Country Club Property.  In no event shall Purchaser, the FLCC or Purchaser’s
Consultants conduct any invasive testing on the Country Club Property without
first obtaining, in writing, the Seller’s approval.  Any Consultant retained by
Purchaser or the FLCC for the conduct of inspections or testing shall carry such
insurance, in form and amount, as is customarily carried by consultants
performing similar activities.  Purchaser and the FLCC shall provide Seller with
proof of such insurance coverage prior to the conduct of any inspections or
tests.  Seller shall have the right to accompany Purchaser, the FLCC or
Purchaser’s Consultants during any such inspection or test.  While conducting
such inspections or tests, neither Purchaser, the FLCC nor Purchaser’s
Consultants shall interfere with the golf and/or ongoing operations of the
Country Club or the Country Club Property.  Purchaser and the FLCC shall
indemnify and hold Seller harmless from and against any losses, liabilities,
costs, or expenses (including reasonable attorney’s fees) arising out of
Purchaser’s, the FLCC’s or Purchaser’s Consultants’ entry onto, or inspections
or tests upon, the Country Club Property, but excluding any preexisting
conditions and excluding any losses arising out of the mere discovery of the
Property’s condition or solely resulting from the Seller’s, or its agent’s and
employee’s, negligence or willful misconduct and such indemnity shall survive
the termination of the
 

 
7
 
 
Agreement.  The indemnification hereunder shall not apply to loss or damage to
the Country Club or the Country Club Property if Purchaser closes on the
purchase and sale contemplated hereby.
 
Neither Purchaser nor the FLCC shall permit any liens or encumbrances to be
placed against the Country Club Property in connection with any such inspections
or testing and, if any such liens or encumbrances are placed on the Country Club
Property, Purchaser and the FLCC shall immediately cause any such lien or
encumbrance to be removed.  Purchaser and the FLCC shall indemnify Seller for
any and all costs, losses or expenses incurred or suffered by Seller in
connection with such liens or encumbrances, including costs of defending or
removing same.  Seller agrees to reasonably cooperate with Purchaser and the
FLCC, without cost to Seller, in connection with Purchaser’s and the FLCC’s
investigative activities permitted hereunder.
 
(b)  Due Diligence Materials.  Within five (5) Business Days following the
Effective Date, Seller shall make available for Purchaser’s inspection and
copying, as applicable, all Due Diligence Materials in Seller’s possession to
the extent that such materials were not previously provided to
Purchaser.  During the Investigation Period, Purchaser shall have the right to
conduct and complete an investigation of all matters pertaining to the Due
Diligence Materials.  Seller agrees to reasonably cooperate with Purchaser,
without cost to Seller, in connection with Purchaser’s investigation of the Due
Diligence Materials and with all other matters pertaining to the Country Club
Property and Purchaser’s acquisition of the Country Club Property.
 
(c)  Environmental Investigation.  Purchaser and/or the FLCC may retain, at
Purchaser’s and/or FLCC’s election, expense and direction, a consultant to
perform a Phase 1 environmental study and any such additional environmental
investigations and/or inspections as Purchaser or the FLCC shall determine;
provided, however, that any invasive testing, including testing involving soil
borings may not be conducted without the prior written consent of
Seller.  Seller shall, without cost to Seller, cooperate with Purchaser and/or
the FLCC and with Purchaser’s Consultant, to the extent reasonably requested, in
the conduct of such Phase 1 Environmental Study or other environmental
investigations and/or inspections.
 
Purchaser and the FLCC shall provide Seller with copies of all test results,
reports and other materials generated in connection with or as a result of any
investigations or tests conducted under this Section 4.1.
 
4.2.  Title and Right of First Refusal.  The Country Club Property is to be sold
free of encumbrances, other than the Permitted Exceptions, the obligations to be
assumed by Purchaser hereunder and Seller’s right of first refusal as set forth
in Section 7.1.  All real estate taxes, personal property taxes and other taxes
or assessments shall be prorated as of the Closing Date or paid by Seller if
due.  Title to the Real Property shall be in fee simple, good and marketable,
and insurable at regular rates by the Title Insurer or another reputable title
insurance company doing business in the Commonwealth of Virginia, subject,
however, to the Permitted Exceptions (as defined below).  Purchaser shall, at
its sole cost and expense, order its own title commitment (the “Title
Commitment”) from the Title Insurer and, if desired, its own boundary survey
relative to the Real Property.  In addition, Purchaser shall have the right to
conduct, at its sole cost and expense, a UCC search in connection with the
Personal Property and any portion of the Country
 

 
8
 

Club Property that may be subject to a security interest.  Purchaser shall
notify Seller in writing, by no later than five (5) Calendar Days prior to the
expiration of the Investigation Period, of any defects or exceptions with
respect to title or survey or the Personal Property to which Purchaser objects
(the “Title Objections”).  In addition, Purchaser shall be entitled on or before
the Closing Date to identify as Title Objections any unacceptable title
exceptions arising after the effective date of Purchaser’s title commitment or
UCC search.  Also, with respect to any additional exception(s) created or
recorded subsequent to the Title Commitment and/or recordation of the
Subdivision Plat and/or Survey obtained by Purchaser or any update thereto, such
additional exception(s) shall be deemed to be a “Permitted Exception” hereunder
unless Purchaser has objected to same, in writing, on or before the Closing
Date.  Purchaser shall be deemed to have accepted all matters of title
identified on the Title Commitment and UCC search other than those Title
Objections timely delivered to Seller (the “Permitted Exceptions”).  Seller
shall be responsible to pay-off and release, at or prior to Closing, all
monetary liens on the Real Property and Personal Property (other than liens for
taxes not yet due and payable), and Purchaser does not have to list them as
Title Objections.
 
Seller shall elect, by written notice to Purchaser, given on or before the
Closing Date, to either cure or not cure such Title Objections.  Failure to
provide such notice shall be deemed an election by Seller not to cure all of
such Title Objections. In the event that Seller elects to cure any Title
Objections that cannot be cured by the Closing Date, Seller shall have the right
to reasonably extend the Closing Date for the amount of time taken to cure such
Title Objections, provided that Seller has commenced pursuing such a cure, but
in no event later than October 26, 2010.  In the event Seller elects not to cure
any and all the Title Objections, then Purchaser may, as its sole and exclusive
remedy, terminate this Agreement.  If Purchaser does not terminate this
Agreement prior to the expiration of the Investigation Period, then all such
uncured Title Objections shall be deemed to be Permitted Exceptions.  It is
agreed that the proceeds of sale may be used at Closing to discharge any
monetary encumbrances against the Real Property and Personal Property.  It shall
be the responsibility of the Seller to obtain any partial or full releases
necessary to convey the Real Property and Personal Property free and clear of
any such monetary liens.
 
After the Effective Date, Seller shall not place or cause to be placed any new
encumbrances upon the Real Property or Personal Property without first obtaining
the consent, in writing, of the Purchaser or the FLCC.  Purchaser shall have the
option to terminate this Agreement at any time, including after the expiration
of the Investigation Period, if any such new encumbrances are placed or caused
to be placed upon the Real Property or Personal Property by Seller without
Purchaser’s or the FLCC’s written consent and not cured on or before the Closing
Date after receipt of notice of such encumbrances to Seller (unless such
encumbrances may be cured by payment of a sum certain at Closing, and the
Closing proceeds to Seller are, in fact, sufficient to pay such sum).
 
4.3.  Purchaser’s Right to Terminate and Return of Documents.  If, prior to the
expiration of the Investigation Period, Purchaser determines that the
acquisition of the Country Club Property is not suitable for any reason
whatsoever, in the sole discretion of Purchaser, then Purchaser shall have the
unqualified right to terminate this Agreement, provided that Purchaser shall
give written notice thereof to the Seller prior to the expiration of the
Investigation Period.  In the event Purchaser does not provide Seller with
written notice of its termination of this
 

 
9
 

Agreement prior to the end of the Investigation Period, the Investigation Period
shall lapse, and the Purchaser shall be obligated to proceed to Closing as
provided herein.  Should Purchaser not terminate this Agreement during the
Investigation Period, it shall continue to have access to the Country Club
Property subject to the conditions of this Article 4.  If the Purchaser properly
terminates this Agreement in accordance with this Section 4.3, the Parties shall
have no further rights or obligations to or against each other under this
Agreement whether in law or in equity, except as may be provided for herein
(including Purchaser’s and the FLCC’s indemnification and confidentiality
obligations under this Article 4).  Upon any such termination by Purchaser,
Purchaser and the FLCC shall return to Seller any documents previously furnished
by Seller to Purchaser or the FLCC and any documents and reports generated in
connection with its investigation of the Country Club Property, including but
not limited to, any Due Diligence Materials and any report(s), including any
Phase 1 Report or other environmental reports prepared by Purchaser’s
Consultants.
 
ARTICLE 5 -- SPECIAL CONDITIONS PRECEDENT TO CLOSING
 
In addition to the obligations elsewhere imposed on the Parties as a condition
precedent to Closing, including in Articles 6, 7, 8 and 9, the following
additional requirements must be satisfied or waived by the Party for whose
benefit the condition is imposed as a condition precedent to Closing:
 
5.1.  Bank Loan.  Purchaser and the FLCA shall have secured, on terms and
conditions acceptable to Purchaser, bank financing in the amount of not less
than Three Million Dollars ($3,000,000.00).  Purchaser and the FLCA shall
diligently pursue such bank financing.
 
5.2.  Creation of the FLCC.  The FLCC governing entity shall have been
established with full authorization to manage and operate the Country Club.
 
5.3.  Management and Operations Contract. A contractual arrangement shall be in
place among the Seller, the FLCA, the FLCC and the Purchaser for the leasing,
management and long-term operational control of the Country Club.
 
5.4.  Relinquishment of Claim.  The Seller as Declarant, on behalf of itself and
any other person or entity, including any successors or assigns of Seller (a
“Successor”), shall relinquish and waive its right to assert a claim against the
FLCA for any and all prior or current contributions to the operations of the
FLCA or to the budget of the FLCA as may be provided in the Declaration or
otherwise pursuant to any other agreement or instrument, provided that the
Seller, as Declarant, and any Successor shall have no obligation to make future
contributions to the operations of the Country Club, the FLCC or the Purchaser
subsequent to Closing, whether to fund deficiencies or otherwise, as more
specifically set forth in Section 6.10.  The Seller shall execute a waiver, in
recordable form, that confirms and acknowledges that the Seller relinquishes any
claims against the FLCA for reimbursement of any prior or current contributions
to the operations of the FLCA.  In addition, Seller shall certify that there has
been no assignment of its rights to any other person or entity with respect to
any and all prior or current contributions to the operations of the FLCA or to
the budget of the FLCA as may be provided in the Declaration or otherwise
pursuant to any other agreement or instrument.  The terms and conditions of the
 

 
10
 

waiver shall be in a form reasonably acceptable to the Purchaser’s lender, the
Purchaser, the FLCC, the FLCA and the Seller.
 
5.5.  Permits, Licenses and other Required Authorizations.  Purchaser and/or the
FLCC shall have obtained from all required governmental authorities all Permits
required to enable Purchaser and/or the FLCC to continue to operate the Country
Club to the full extent of pre-Closing Date operations.  Purchaser and/or the
FLCC shall be responsible for obtaining its own liquor license for the Country
Club.  Seller’s liquor license will be terminated as of the Closing Date.
 
5.6.  Insurance.  Purchaser and/or the FLCC shall obtain, effective as of the
Effective Date, and maintain such property, casualty, liability, workmen’s
compensation and other forms of insurance typically carried by comparable
country club operators.
 
5.7.  Easements; Access, Cart Paths and Use of Water.  Prior to the expiration
of the Investigation Period, Seller, the FLCA, the FLCC and Purchaser shall
agree on the terms and conditions of an agreement of easements and covenants
(“Declaration of Easements”), which shall run with title to the Real Property
and the remaining real property owned by Seller, providing for the easements
across the applicable properties for access, cart paths, roads and parking and
right of the Purchaser to withdraw water from Fawn Lake and other water sources
(including wells) as and to the extent required for Country Club
operations.  The Declaration of Easements shall include the maintenance and
repair obligations and the proration of the costs and expenses associated with
the withdrawal of the water, including but not limited to water meters, pumps,
lines, and wells and the maintenance, repair and replacement of such
improvements as necessary and shall also guaranty the right of the Country Club
to withdraw water from Fawn Lake and other water sources as and to the extent
required for Country Club operations (which may require a separate easement
agreement from Seller), and establish usage rights in favor of and without cost
to Seller in and to the Maintenance Facility (which also may require a separate
agreement with Seller (i.e., a lease)
 
5.8.  Plat Approval.  Seller shall have obtained the consent and approval of all
governmental authorities and agencies necessary prior to recordation of the
Subdivision Plat and shall record the Subdivision Plat in the land records of
Spotsylvania County, Virginia at or prior to the Closing.
 
5.9.  Fawn Lake Designation/Marketing Materials and Memberships.  Prior to the
expiration of the Investigation Period, Seller, the FLCA, the FLCC and Purchaser
shall agree on the terms and conditions of an agreement (“Post-Closing
Agreement”) that provides for (i) the rights reserved by the Seller in Article
12; (ii) a limited non-assignable license and right to use the “Fawn Lake” name
and logo in favor of Purchaser and/or the FLCC in connection with the normal
operations of the Country Club; and (iii) an agreement to cooperate with sharing
of designated marketing materials of Seller.
 
5.10.    Purchaser’s Re-Certification; Seller’s Re-Certification.
 
(a)      If the Purchaser’s Re-certification discloses newly discovered facts or
changes in circumstance which constitute material changes to the
representations, warranties and
 

 
11
 

covenants, Seller may, in its discretion, elect to terminate this Agreement or
to proceed to Closing, in which case, Seller shall close subject to such newly
discovered facts or changes in circumstance.
 
(b)  If the Seller’s Re-certification discloses newly discovered facts or
changes in circumstance which constitute material changes to the
representations, warranties and covenants, Purchaser may, in its discretion,
elect to terminate this Agreement or to proceed to Closing, in which case,
Purchaser shall close subject to such newly discovered facts or changes in
circumstance.
 
ARTICLE 6 -- SELLER’S RIGHTS AND OBLIGATIONS PRIOR TO CLOSING
 
Prior to the Closing Date, Seller shall have the following rights and covenants
to discharge the following obligations:
 
6.1.  Operations.  During the period commencing on the Effective Date and
terminating on the Closing Date or the earlier termination of this Agreement,
Seller shall operate and manage the Country Club Property in the Ordinary Course
of Business and maintain the Country Club Property in substantially the same
condition and at substantially the same level of quality that existed as of the
Effective Date.
 
6.2.  Environmental Compliance and Compliance with Governmental and other
Requirements.  Until Closing, Seller shall comply with all Environmental Laws
applicable to the Country Club Property and with all other requirements imposed
by governmental authorities or by insurers of the Country Club Property.
 
6.3.  Contracts.  Seller shall continue to perform its obligations under
existing Contracts.  Seller shall not enter into any new contracts, or renew,
extend, amend, waive material rights under or terminate any contracts without
the prior written approval of the FLCC and the Purchaser, which approval shall
not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Seller may (i) enter into a new contract or a renewal or extension of
an existing contract if such new contract or renewal or extension has been
entered into in the Ordinary Course of Business and is terminable upon not more
than thirty (30) days’ notice and (ii) terminate any contract due to the default
thereunder of the other party thereto, provided that Seller promptly provides
written notice of such termination to Purchaser and the FLCC.  A termination of
a contract by the other party thereto as permitted thereunder (other than upon
an uncured default by Seller thereunder) shall not be deemed a violation of this
Section 6.3.
 
6.4.  Memberships.  Seller shall have the right to sell Memberships in the
Ordinary Course of Business provided, however, Seller may not, in connection
with the sale of any such Membership, grant discounts from fees that ordinarily
would apply (e.g. monthly dues, trail fees) which discounts would extend beyond
the Closing Date.  In connection with any sale of a new Membership following the
Effective Date, on the Closing Date the then applicable initiation fee for each
category of Membership shall be paid to the Purchaser by the Seller and the
relevant information required to be shown on Exhibit E shall be provided
pursuant to a supplement thereof.
 

 
12
 

6.5.  Insurance.  Seller shall keep in full force and effect, through the
Closing Date, all casualty, liability and other policies of insurance relating
to the Country Club Property and/or the Country Club or the operation,
maintenance or management thereof in effect as of the Effective Date under
policies of insurance comparable to those in effect.
 
6.6.  Permits and Governmental Approvals.  Until the Closing Date, Seller shall
maintain all Permits required for the continued operation of the Country Club
Property and/or the Country Club as it is currently being operated, including
any required food and beverage (e.g. liquor) license, shall pay all fees and
charges necessary to keep those Permits current and in good standing, and shall
not take any action or permit any action to be taken by those under its control
which would invalidate, jeopardize, suspend, terminate or otherwise adversely
affect the Permits and/or any of Seller’s rights thereunder.  At Closing, Seller
shall receive a credit for prepayments of fees and charges applicable to Permits
assigned to Purchaser.  Any prepaid items shall be disclosed to and approved by
Purchaser and the FLCC prior to Closing.  Seller shall cooperate with Purchaser
and/or the FLCC, at no cost to Seller, to effect the issuance of a new liquor
license to Purchaser.
 
6.7.  Use of “Arnold Palmer Designation.”  Seller shall use reasonable
commercial efforts to obtain the consent to the use of the Arnold Palmer
Designation by the Purchaser following the Closing.  In the event Seller is not
released from liability with respect to any agreement relating to the use of the
Arnold Palmer Designation (the “APD Contract”), Purchaser and the FLCC hereby
indemnify and agree to hold Seller harmless from any loss, liability, cost or
expense arising out of the APD Contract or the use by Purchaser or the FLCC of
the Arnold Palmer Designation from and after the Closing Date.
 
6.8.  Inventory.  Seller shall maintain the inventories of all food, beverages
(including liquor), golf pro shop and golf course maintenance supplies
(including but not limited to fertilizers and pesticides) at levels that are
customary in the Ordinary Course of Business.
 
6.9.  Monetary Obligations.  Seller shall pay and satisfy in full any and all
monetary obligations currently due and incurred in connection with the Country
Club Property or the ownership, management and/or operation of the Country Club
up to the Closing Date including, but not limited to the payment of all taxes,
assessments and fees when due.  At Seller’s election, monetary obligations not
yet due and payable, but arising as a result of operations prior to the Closing
Date shall either be satisfied by Seller when due, or assumed by Purchaser and
the subject of a credit to the Purchase Price in favor of Purchaser.
 
6.10.  Seller as Declarant Subsequent to Closing.  The Purchaser and Seller
acknowledge and agree that Seller, as Declarant under the Declaration, shall
have no obligation to pay or liability for any debts, deficiencies, demands,
claims, actions or causes of action, suits, proceedings, investigations,
assessments, losses, damages, liabilities, costs and expenses, imposed upon or
incurred by the Purchaser, the FLCC, the FLCA or any other party, directly or
indirectly, by reason of or resulting from the ownership and/or operation of the
Country Club or the Country Club Property on or subsequent to the Closing Date,
or any event or occurrence on, or relating to, the Country Club or the Country
Club Property, which event occurred or related to an event occurring, at any
time on or subsequent to the Closing Date (a “Post Closing Country Club
Obligation”).  After the Closing, if the Seller requests the FLCA, the FLCC
and/or the
 

 
13
 

Purchaser to seek to amend any provisions of the Declaration that impose any
such obligations upon Seller for or with respect to any Post Closing Country
Club Obligation, the FLCA, the FLCC and Purchaser shall use reasonable efforts
to seek approval of such amendment.  The terms of this Section 6.10 shall
survive Closing.
 
ARTICLE 7 -- DELIVERABLES REQUIRED OF THE SELLER
 
On or before the Closing Date, Seller shall deliver to the Purchaser and/or the
Title Insurer, as required, the items described in this Article 7, duly and
fully executed, and acknowledged and notarized where appropriate:
 
7.1.  Deed.  A Special Warranty Deed (“Deed”) in recordable form conveying to
the Purchaser the Real Property in fee simple, in accordance with Section 4.2
and Seller’s exclusive right of first refusal to purchase the Country Club
Property, in the event that Purchaser desires to convey the Country Club
Property prior to such time as Seller as Declarant transitions control of Fawn
Lake pursuant to Section 4.13 of the Declaration.  The Deed shall provide that
Seller as Declarant shall have thirty (30) days following written receipt of a
proposal to sell the Country Club Property (the “Proposal”) to exercise its
right of first refusal to purchase the Country Club Property on the terms and
conditions of the Proposal, including any financing, due diligence, and
environmental contingencies included therein, any deferred payment terms
applicable thereto and any other terms and conditions set forth in the
Proposal.  If Seller makes a timely election of its right of first refusal under
the Deed, Seller shall have ninety (90) days from the date of exercising such
right of first refusal to close upon the terms and conditions set forth in the
Proposal.  Any purchase shall be free and clear of any contractual rights of the
FLCC to operate the County Club and any such rights shall terminate at the
closing thereof.  If Seller does not exercise its right of first refusal within
thirty (30) days following Seller’s receipt of the Proposal, the Purchaser shall
be entitled to sell the Country Club Property upon the term and conditions set
forth in the Proposal for a period of one hundred eighty (180) days following
expiration of the thirty (30) day period described above.
 
7.2.     Bill of Sale.  The Bill of Sale conveying to the Purchaser title to all
Personal Property and Intangibles and any and all other Country Club Property
listed therein on an “AS IS, WHERE IS” basis without any warranty whatsoever.
 
7.3.  Assignment of Contracts, Permits, Right to Use Arnold Palmer Designation,
Membership Program, Memberships and Membership Agreements.  Assignment of the
(i) Contracts which Purchaser is obligated to assume hereunder, (ii) Permits to
the extent that the Permits are assignable, (iii) all rights, if any, that
Seller has to utilize the name “Arnold Palmer” in connection with the Golf
Course, the Country Club, or any part thereof, including any required consents
of Arnold Palmer and/or any other third party, and (iv) Assignment of all
Country Club Membership Programs and associated Memberships and Membership
Agreements listed on Exhibit E.
 
7.4.  Declaration of Easements.  The Declaration of Easements in recordable form
reserving and granting certain easements as more specifically set forth therein.
 

 
14
 

7.5.  Certificate of Non-Foreign Status and Closing Documents.  To the extent
that may be required by the Title Insurer providing title insurance for the
benefit of the Purchaser, Seller shall deliver (a) a Certificate of Non-Foreign
Status, Owner’s Affidavit, 1099, R5-E and related documents in form and
substance satisfactory to Seller and which are ordinarily required as a
condition to the issuance of the policy of title insurance; and (b) evidence
that Seller and those acting for Seller have full authority to consummate the
transactions contemplated by this Agreement including, without limitation,
copies of the corporate or other resolutions authorizing the contemplated
transaction.
 
7.6.  Seller’s Charges.  Such funds as may be required to pay any amounts
required to be paid by Seller pursuant to this Agreement.
 
7.7.  Keys and Additional Items.  All keys, combinations to locks and/or other
codes, passwords or instructions for other security devices relating solely to
the Country Club Property, including all passwords necessary to access and work
with all computer programs and electronic files utilized solely in connection
with the ownership, operation and/or maintenance of the Country Club Property
and of the business activities conducted thereon.
 
7.8.  Seller’s Re-Certification.  The Seller’s Re-Certification.
 
7.9.  Post-Closing Agreement and Escrow Agreement.  The Post-Closing Agreement
and the Escrow Agreement for the Holdback (Section 13.3) as agreed upon by the
Purchaser and the Seller.
 
7.10.    Additional Documents.  Such additional documents, instructions or other
items as may be reasonably necessary or appropriate to comply with the
provisions of this Agreement and to effect the transactions contemplated herein.
 
ARTICLE 8 -- DELIVERABLES REQUIRED OF PURCHASER
 
On or before the Closing Date, Purchaser shall deliver to the Seller and/or the
Title Insurer, as required, the items described in this Article 8, duly and
fully executed, and acknowledged and notarized where appropriate and payment of
the Purchase Price, by wire transfer of immediately available funds.
 
8.1.  Assignment of Contracts, Permits, Right to Use Arnold Palmer Designation,
Membership Program, Memberships and Membership Agreements.  Acceptance and
assumption of the assignments of the Contracts, Permits, right to use the Arnold
Palmer Designation, if any, Country Club Membership Programs and Memberships and
Membership Agreements.
 
8.2.  Declaration of Easements.  The Declaration of Easements in recordable form
reserving and granting certain easements as more specifically set forth therein.
 
8.3.  Purchaser’s Charges.  Funds required to pay all sums required of the
Purchaser pursuant to this Agreement.
 
8.4.  Purchaser’s Affidavits, Certificates and Evidence of Authority.  To the
extent that may be required by the insurance company providing Title Insurance
for the benefit of the
 

 
15
 

Purchaser, Purchaser shall deliver (a) any and all affidavits, certificates and
other written documentation reasonably required as a condition to the issuance
of the policy of Title Insurance; (b) evidence that Purchaser and those acting
for Purchaser have full authority to consummate the transactions contemplated by
this Agreement including, without limitation, certified copies of the corporate
or other resolutions authorizing the contemplated transaction.
 
8.5.  Purchaser’s Re-Certification.  The Purchaser’s Re-Certification.
 
8.6.  Post-Closing Agreement and Escrow Agreement.  The Post-Closing Agreement
and the Escrow Agreement for the Holdback (Section 13.3) as agreed upon by the
Parties.
 
8.7.  Additional Documents.  Such additional documents, instructions or other
items as may be reasonably necessary or appropriate to comply with the
provisions of this Agreement and to effect the transactions contemplated herein.
 
ARTICLE 9 -- CASUALTY; CLOSING; TERMINATION; DEFAULT
 
9.1.  Casualty.
 
(a)  Material Loss.  In the event that, prior to the Closing Date, the Property
shall suffer a Material Loss, Seller shall immediately notify Purchaser of such
Material Loss and, in such a case: (i) Purchaser shall have the right to
terminate this Agreement or (ii) Purchaser shall have the right to purchase the
Country Club Property in accordance with the terms and conditions of this
Agreement, subject to the terms and conditions described in this Section
9.1(a).  If Purchaser exercises its right to continue with the purchase of the
Country Club Property, then Purchaser and Seller shall endeavor to agree upon an
adjustment of the Purchase Price that reflects the loss sustained by the Country
Club Property and if such agreement is reached the Purchase Price so negotiated
shall be substituted as the Purchase Price in Section 3.1.  If the Purchaser and
Seller are unable to agree on a revised Purchase Price and if Purchaser declines
to exercise its rights to terminate this Agreement, the Purchaser shall proceed
with consummation of the transaction at the initial Purchase Price specified in
Section 3.1 provided, however, in that event Seller shall assign to Purchaser
any and all casualty insurance proceeds previously paid or thereafter payable to
Seller as a consequence of and directly related to such Material
Loss.   Purchaser’s termination or acceptance right, as the case may be, shall
be exercised by written notice from the Purchaser to the Seller within thirty
(30) Calendar Days after Purchaser receives written notice from the Seller of
the occurrence of the Material Loss, provided further, such thirty (30) days
notice requirement shall be stayed during any period of good faith negotiation
about a revised Purchase Price.
 
(b)  Non-Material Loss.  In the event that, prior to the Closing Date, the
Country Club Property shall suffer a Non-Material Loss, Seller shall immediately
notify Purchaser of such Non-Material Loss and, in such a case, Purchaser shall
be obligated to purchase the Country Club Property in its then existing
condition in accordance with the terms and conditions of this Agreement, subject
to the terms and conditions of this Section 9.1(b).  In such a case Purchaser
shall not be entitled to an offset, credit or reduction in the Purchase Price;
however, Seller shall assign to Purchaser, on the Closing Date, any and all
casualty insurance
 

 
16
 

proceeds previously paid or thereafter payable to Seller as a consequence of and
directly related to such Non-Material Loss.
 
9.2.  Closing.  Closing shall take place on the Closing Date (as may be extended
pursuant to the terms of this Agreement) at the offices of the Title Insurer, or
some other location as mutually agreed upon by the Purchaser and
Seller.  Subject to the provisions of Section 9.1 hereof, in the event that all
of the Conditions Precedent are timely satisfied (or waived in writing by the
Purchaser or the Seller, as may be required), and all other obligations to be
performed by the Purchaser and Seller prior to closing on this Agreement
(“Closing”) have been satisfied, Seller and Purchaser shall take such action as
may be required to cause the Closing to be completed in accordance with the
terms of this Agreement on or before the Closing Date, time being of the
essence.
 
9.3.  Failure of Conditions to Closing.  In the event one or more of the
conditions to the Closing of this Agreement are not satisfied or waived on or
before the Closing Date, such condition cannot be satisfied November 15, 2010
notwithstanding a reasonable, good faith effort on the part of both the Seller
and the Purchaser, and failure of such condition to be satisfied is not a result
of a default by the non-defaulting party, then the non-defaulting party shall
have the right to terminate this Agreement by giving written notice of
termination to the defaulting party.  In the event either Party elects to
terminate this Agreement for the reasons and in accordance with the provisions
set forth in this Section 9.3, upon the satisfaction by Seller and Purchaser of
their respective obligations set forth in this Section 9.3 and Article 4 hereof,
neither Seller nor Purchaser shall have any further rights or obligations to
each other (except as expressly provided in this Agreement).
 
9.4.  Breach/Termination. In the event either Seller or Purchaser defaults
hereunder or otherwise fails to perform any of their respective obligations to
be performed, other than in the case of Purchaser’s termination pursuant to
Article 4 or Section 9.3 hereof, and other than in the case of Seller’s or
Purchaser’s termination pursuant to Section 9.3 hereof, then the non-defaulting
Party may elect the applicable remedies set forth in this Section 9.4, which
remedies shall constitute such Party’s sole and exclusive remedies with respect
to a default by the other Party under this Agreement.
 
(a)  Remedies of Purchaser .  Except as otherwise expressly set forth in this
Agreement, in the event Purchaser is the non-defaulting Party, as Purchaser’s
sole and exclusive remedy, Purchaser may elect to: (i) pursue the equitable
remedy of specific performance to require conveyance of the Country Club
Property to Purchaser; or (ii) terminate this Agreement by giving Seller written
notice describing Seller’s default and setting forth Purchaser’s election to
terminate this Agreement.  Notwithstanding the foregoing, in the event the
practical benefits of the remedy of specific performance are unavailable to
Purchaser as a result of actions or omissions by the Seller, but only in such
event, Purchaser may avail itself of any further legal or equitable rights and
remedies which it may have at law or equity; provided, however, in no event will
Purchaser or the FLCC be entitled to recover any consequential, incidental or
punitive damages against Seller.
 
(b)  Remedies of Seller.  Except as otherwise expressly set forth in this
Agreement, in the event Seller is the non-defaulting Party, Seller may elect to
terminate this
 

 
17
 

Agreement by giving Purchaser and/or the FLCC written notice describing
Purchaser’s or the FLCC’s default and stating Seller’s election to terminate
this Agreement and Seller may avail itself of any further legal or equitable
rights and remedies which it may have at law or equity; provided, however, in no
event will the Seller be entitled to recover any consequential, incidental or
punitive damages against Purchaser or the FLCC.
 
(c)  Effect of Termination Pursuant to this Section.  Upon any termination of
this Agreement pursuant to this Section 9.4, this Agreement will automatically
terminate without any further acts of either Seller, Purchaser, the FLCA or the
FLCC and upon such termination, neither Seller, the FLCA, the FLCC or Purchaser
shall have any further rights or obligations under this Agreement or against
each other, except for Purchaser’s and the FLCC’s indemnification and
confidentiality obligations under Article 4.
 
ARTICLE 10 -- REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
 
10.1.  General.  Whenever any representation or warranty of the Seller contained
herein or in any other document executed and delivered in connection herewith is
based upon the knowledge of the Seller, such knowledge shall be deemed to mean
(i) the best actual knowledge, information and belief of Ralph DeRosa as Senior
Vice President of Seller, or if Ralph DeRosa no longer serves in such capacity,
it means the actual knowledge of the President of Seller, and (ii) any
information which Ralph DeRosa (or if Ralph DeRosa no longer serves in such
capacity, Seller’s President) would reasonably be expected to be aware of in the
prudent discharge of his duties in the Ordinary Course of Business.
 
In the event that, during the period between the Effective Date and the Closing
Date, the Seller learns, or has reason to believe, that any of the following
representations or warranties may not be true in all material respects, Seller
shall give prompt written notice to Purchaser of any such material deviation or
discrepancy.  In such event, subject to Seller’s right to cure as set forth in
Section 10.5 hereof, Purchaser’s sole and exclusive remedy shall be: (i) to
terminate this Agreement in accordance with the provisions of Section 9.6
hereof; or (ii) to elect to purchase and acquire the Country Club Property upon
the terms and conditions set forth in this Agreement, subject to the matters
which cause the representations or warranties not to be true in all material
respects.
 
10.2.  Organization, Power and Authority.  Seller is a corporation organized and
existing pursuant to the laws of the Commonwealth of Virginia.  Seller has all
requisite power and authority to execute and deliver this Agreement and the
documents necessary to effectuate the transactions contemplated thereby, and to
perform its obligations hereunder and complete the transactions contemplated
herein.  All requisite actions and/or other necessary actions have been taken
(or as of the Closing Date shall have been taken) to authorize and approve the
execution, delivery and performance by Seller of this Agreement and the
documents to which Seller is a party.
 
10.3.  No Conflicts.  The execution, delivery and performance by Seller of this
Agreement and any and all documents associated therewith to which Seller is a
party, and the consummation of the transactions contemplated hereby, will not
(a) violate any provision of the organizational documents of Seller; (b)
violate, conflict with or result in a breach of or default
 

 
18
 

under any term or provision of any material contract or agreement to which
Seller is a party or by or to which Seller or any of its assets or properties
are or may be bound or subject; provided, no representation is given with
respect to any violation, breach or default resulting from the failure to obtain
any consents to transfer any contracts or agreements to Purchaser and/or the
FLCC; or (c) violate any law, rule, regulation, governmental order, judgment,
injunction, award or decree of any court or arbitration body, or of any
governmental, administrative or regulatory authority, or any other body, by or
to which Seller or the Country Club Property are or may be bound or subject.
 
10.4.  Approvals.  Except for any approvals required for assignment of any
Permits, no approval or consent of any foreign or domestic governmental,
administrative or regulatory body or of any other person or entity is required
to be obtained by Seller for the execution, delivery or performance by Seller of
this Agreement or the documents associated therewith to which Seller is a party.
 
10.5.  Defaults.  Seller has not received written notice of, and to best of
Seller’s actual knowledge, Seller is not in default and no breach exists under
any covenant, condition, restriction or other requirement applicable to the
Country Club Property that is to be performed or complied with by Seller or by
any other party thereto.
 
10.6.  Mechanics Liens.  All bills and claims for labor performed or materials
supplied to or for the benefit of the Country Club Property and/or the Country
Club have been paid in full and there are no perfected or unperfected
mechanics’, materialmens’ or artisans’ liens on or affecting the Country Club
Property and/or the Country Club.
 
10.7.  Assessments.  Seller has not received written notice (and Ralph DeRosa
has not received any notice) that any portion of the Country Club Property is
subject to any proposed or pending special assessment.
 
10.8.  Permits and other Governmental Approvals.  To the actual knowledge of
Seller without any investigation, Seller possesses and has maintained current
and in good standing all material Permits necessary to operate the Country Club
Property and the Country Club as such operations existed as of the Effective
Date.
 
10.9.  Litigation and Condemnation.  Seller has not received written notice of
any claims, actions, suits, arbitrations, proceedings (including condemnation
proceedings) or investigations by or before any court or arbitration body, any
governmental, administrative or regulatory authority, or any other similar body,
against or affecting the Country Club Property or any of the transactions
contemplated by this Agreement.
 
10.10.    No Violations.  Seller has not received notice that Seller is in
violation of any federal, state or local law, regulation, ordinance or
governmental requirement of any kind, applicable to the ownership, operation,
maintenance and management of the Country Club Property and/or the Country Club
and Ralph DeRosa has not received any direction of any insurer of the Country
Club Property applicable to the ownership, operation, maintenance and management
of the Country Club Property and/or the Country Club.
 

 
19
 

10.11.  Liquor License.  Seller has not received written notice that it is in
default of any requirements of its Liquor License.
 
10.12.  Memberships.  To the best of Seller’s Actual Knowledge, Exhibit E
constitutes a true, correct and complete list of the name, address and telephone
number of all individuals, families and groups who have been issued any class or
type of Membership in the Country Club, with an indication of the type of
Membership and, where applicable, the term of each such Membership. To the best
of Seller’s Actual Knowledge Exhibit E also includes a true, correct and
complete list of all classes of existing Memberships including a statement of
(a) the current membership fees and minimum food and beverage requirement for
each class of Membership; (b) an enumeration of each Member relationship that
permits a reduction in the otherwise applicable monthly dues or in fees of any
kind (e.g., trail fees) and minimum obligations together with information about
the duration of any authorized discount; and (c) an enumeration of those
Membership arrangements that confer upon the Member a right of redemption of the
initiation fee and a specification of the rights and obligations applicable to
those arrangements including the portion of the fee that is subject to refund
and any terms that condition that right of refund.  To the best of Seller’s
Actual Knowledge, Exhibit E also includes a complete enumeration of all
gratuitous or reduced green fees, driving range fees, trail fees, Club access
fees, complimentary passes, food and beverage discounts, gift certificates,
trade/barter arrangements and other discounts, privileges and entitlements
(collectively, the “Gratuities”), which Seller has granted by gift, sale or
otherwise together with an enumeration of the termination date of each such
Gratuity.  From and after the Effective Date, Seller shall not grant Gratuities
without the approval, in each instance, of the FLCC and the Purchaser provided,
however, Seller shall retain the right to utilization of the Country Club
Property as specified in Section 12.1 of this Agreement.
 
10.13.  Leases.  Seller has not entered into any leases, tenancies or rental
agreements that remain in effect and that affect all or any portion of the
Country Club Property (except for the Contracts, including that certain lease
between Seller and Purchaser related to the Har-Tru tennis courts, a copy of
which shall be provided to Purchaser during the Investigation Period).
 
10.14.  Contracts. With the exception of the Contracts, there are no contracts
with any person or entity which must be assumed by the Purchaser or which may
impose any obligation, financial or otherwise, on the Country Club Property.  To
the best of Seller’s Actual Knowledge, Seller represents that: (a) the Contracts
are in full force and effect and constitute valid and enforceable agreements of
Seller, free and clear of all adverse claims; and (b) no event has occurred
which with notice or lapse of time or both would result in default by Seller
thereunder.
 
10.15.  Environmental Matters.  To best of Seller’s Actual Knowledge, without
any investigation, Seller represents that: (i) the Country Club Property has
never been used by Seller for or in connection with the manufacture, refinement,
treatment, storage, generation, transport or hauling of any Hazardous Substances
or Hazardous Materials in excess of levels permitted by applicable Environmental
Laws, nor has the Country Club Property been used by Seller for or in connection
with the disposal of any Hazardous Substances or Hazardous Materials; and (ii)
to Seller’s actual knowledge, there has been no Release of any Hazardous
Substance or Hazardous Material by Seller.
 

 
20
 

10.16.  Non-Foreign Status.  Seller is not a “foreign person” as such term is
defined in Section 1445 of the Internal Revenue Code.
 
10.17.  Prohibited Persons and Transactions.  Seller is not, nor prior to
Closing will Seller become, an entity with whom U.S. persons or entities are
restricted from doing business under the regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated Blocked Persons List) or under any U.S. statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism), or other governmental action and prior to Closing
Seller will not knowingly, engage in any dealings or transactions with or be
otherwise associated with such persons or entities.
 
10.18.  Survival. The representations and warranties of Seller set forth in
Section 10.2 through 10.14 and Section 10.16 and 10.17 as updated at Closing by
the Seller’s Re-Certification, as well as the right and ability of Purchaser to
enforce the same, shall survive Closing and the Closing Date for a period of one
hundred and twenty days (120).  The representations and warranties of Seller set
forth in Section 10.15 shall survive the Closing and the Closing Date for a
period of three (3) years.
 
ARTICLE 11 -- REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE FLCC
 
11.1.  General.  In addition to the representations and warranties of Purchaser
and the FLCC contained elsewhere in this Agreement, Purchaser and the FLCC
hereby make the following representations and warranties, each of which (a) is
material and is being relied upon by Seller; (b) is true, complete and not
misleading in all material respects as of the Effective Date; and (c) shall be
updated at Closing in the Purchaser’s Re-Certification.
 
11.2.  Organization, Power and Authority.  Purchaser is a limited liability
company and the FLCC is a non-stock corporation, each organized and existing
pursuant to the laws of the Commonwealth of Virginia and is in good
standing.  Purchaser and the FLCC each have all requisite power and authority to
execute and deliver this Agreement and the documents necessary to effectuate the
transactions contemplated thereby, and to perform their respective obligations
hereunder and complete the transactions contemplated herein.  All requisite
actions and/or other necessary actions have been taken (or as of the Closing
Date shall have been taken) to authorize and approve the execution, delivery and
performance by Purchaser and the FLCC of this Agreement and the documents to
which Purchaser and the FLCC is a party.
 
11.3.  No Conflicts or Violations. The execution, delivery and performance by
Purchaser and the FLCC of this Agreement and any and all documents associated
therewith to which Purchaser and the FLCC are party, and the consummation of the
transactions contemplated hereby, will not (a) violate any provision of the
organizational documents of Purchaser or the FLCC; (b) violate, conflict with or
result in a breach of or default under any term or provision of any material
contract or agreement to which Purchaser or the FLCC are party or by or to which
Purchaser or the FLCC or any of their respective assets or properties are or may
be bound or subject, or (c) violate any law, rule, regulation, governmental
order,
 

 
21
 

judgment, injunction, award or decree of any court or arbitration body, or of
any governmental, administrative or regulatory authority, or any other body, by
or to which Purchaser or the FLCC are or may be bound or subject.
 
11.4.  Approvals.  Except for any approvals required for assignment or issuance
of any Permits, no approval or consent of any foreign or domestic governmental,
administrative or regulatory body or any other person or entity is required
(other than the FLCA Members) for the execution, delivery or performance by
Purchaser or the FLCC of this Agreement or the documents associated therewith to
which Purchaser or the FLCC are party.
 
11.5.  Prohibited Persons and Transactions.  Purchaser and the FLCC  are not,
nor prior to Closing will Purchaser or the FLCC become, an entity with whom U.S.
persons or entities are restricted from doing business under the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated Blocked Persons List) or
under any U.S. statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism), or other governmental action
and prior to Closing neither Purchaser nor the FLCC will knowingly, engage in
any dealings or transactions with or be otherwise associated with such persons
or entities.
 
11.6.  Survival.   The representations and warranties made by the Purchaser and
the FLCC in this Agreement are true, correct and complete and shall be deemed
remade by Purchaser and the FLCC as of the Closing Date with the same force and
effect as if made at that time.  The representations and warranties of the
Purchaser and the FLCC set forth in Sections 11.2 through 11.5, as well as the
right of the Seller to enforce the same, shall survive Closing and the Closing
Date for a period of one hundred and twenty (120) days.
 
ARTICLE 12 -- RIGHTS RESERVED TO THE SELLER WITH RESPECT TO THE COUNTRY CLUB
 
12.1.  Marketing Activities.  As long as Seller, or its Successor, shall be the
Declarant pursuant to the Declaration, Seller for itself and its Successor,
shall have the right to offer Memberships in the Country Club to purchasers of
lots within the Fawn Lake Community Subdivision (“Subdivision”), subject to the
following terms and conditions:
 
(a)  Membership Sales.  Subject to the limitations set forth herein, the FLCC
may, from time-to-time in its sole discretion establish and modify initiation
fees and dues applicable to defined categories of Membership in the Country
Club.  Upon the transfer of ownership of a lot within the Subdivision from
Seller to the purchasing property owner, the Seller may, subject to any
limitations imposed by Section 12.1(b) of this Agreement below, require the
Purchaser and/or the FLCC to provide, and the Purchaser and/or the FLCC shall
provide the purchasing property owner with a Membership in the Country Club upon
payment in full to the FLCC of the then applicable initiation fee, provided that
for the one (1) year period following the Closing Date such initiation fee shall
not exceed $16,000.00. Thereafter, the initiation fee may be increased by 10%
per year, but in no event may the initiation fee exceed $20,000.00 whilst Seller
or its Successor remains the Declarant.  Seller shall be entitled to a
commission of ten percent (10%) of the initiation fee for each Membership sold,
which
 

 
22
 

commission shall be deducted from the initiation fee and paid directly to
Seller.  Thereafter, the property owner obtaining such Membership shall be
required to pay all fees and charges, including but not limited to, any
applicable minimums, and to comply with all terms and conditions of usage,
applicable to the category of Membership enjoyed by such Member as such charges,
fees, dues, minimums, terms and conditions may be modified by the FLCC from
time-to-time.
 
At such time as the total number of “golf” Memberships issued in the Country
Club (excluding any “sport memberships”) equals four hundred fifty (450),
Seller’s right to offer Memberships that allow use of the Golf Course under this
Section 12.1(a) shall cease and terminate.  Thereafter, Seller, while it remains
the Declarant, and its Successor, may continue to offer golf Memberships but
only to the extent and of the type then being offered by the Purchaser or the
FLCC.  Seller, while it remains the Declarant, and its Successor, without
restriction as to number, may offer any non-golf Membership then being offered
by the Country Club.
 
(b)  Golf Rounds for Marketing Activities.  Until such time as the number of
golf Members reaches four hundred fifty (450), Seller, while it remains the
Declarant and its Successor, shall be permitted up to one hundred (100) rounds
of golf, on an as-available basis, each calendar year for marketing activities
in connection with the sale of lots within the Subdivision to prospective
purchasers without obligation to pay any golf course usage fee (including greens
fees, driving range fees, cart fees, and club access fees, but excluding charges
for purchase of food and merchandise (“Golf Course Usage Fees”) provided,
however, no individual prospective purchaser shall have a right to play more
than two rounds of golf pursuant to this provision, and provided further, that
all terms and conditions of usage, other than the obligation to pay Golf Course
Usage Fees, shall be complied with.
 
12.2.  Special Grant of Lifetime Membership Privileges.  J.D. Nichols, Brian
Lavin, Greg Wells and Ralph DeRosa shall have a lifetime right to utilize the
Country Club, including the Golf Course, and including the right to have guests
utilize the Golf Course, without any obligation for the payment of initiation
fees, dues or Golf Course Usage Fees; provided, that such usage shall be at
times and dates consistent with normal operations of the Golf Course and
provided that in no event may the total number of persons utilizing the Golf
Course under this Section 12.2 at any one time exceed 16.
 
12.3.  Termination of Active Involvement by Ralph DeRosa.  Purchaser and Seller
acknowledge and agree that after the Closing Date, Ralph DeRosa shall have no
ongoing responsibilities with respect to the Country Club or the Country Club
Property.  The Seller may respond to limited and reasonable requests for
information made by Purchaser after the Closing Date, if such requests do not
impose unreasonable burdens on or any expense to Seller.  Such response may be
made, in the discretion of Seller, either through Mr. DeRosa or through other
persons determined by Seller.
 
ARTICLE 13 -- COSTS, EXPENSES AND PRORATIONS
 
13.1.  Costs and Expenses.   Seller shall pay for the cost of preparation of the
special warranty deed.  Seller also shall pay the Virginia State Grantors’ Tax
and one-half (1/2) of the Title Insurer’s reasonable closing fee.  Except as
provided herein, all other costs of Closing,
 

 
23
 

including but not limited to, the cost of any survey prepared at Purchaser’s
request, examining and insuring the title, notary fees, title insurance premiums
and charges, studies and due diligence expenses, and state and county transfer
and recording taxes are to be paid by the Purchaser.  Seller and Purchaser shall
be responsible for paying the fees and costs of their respective counsel.
 
13.2.  Prorations.  The following prorations shall be made between Seller and
Purchaser on the Closing Date, computed effective as of that date. All such
prorations shall be set forth on a Proration Schedule and attached to this
Purchase Agreement on or before the Closing Date.  Pursuant to Section 13.3
hereof, on or before one hundred eighty (180) days after the Closing Date,
Seller and Purchaser shall complete and conduct a final accounting which shall
include, without limitation, verification of the calculation of all prorations
completed by Seller and Purchaser pursuant to this Section 13.2 as of the
Closing Date.
 
(a)  Real Property Taxes.  All general and special real estate taxes and
assessments based on the regular tax bill for the current fiscal year shall be
prorated between the Purchaser and Seller as of the Closing Date on a calendar
year basis.  In the event that a separate tax bill for the Real Property has not
been issued, Seller shall request an apportionment from the County Assessor’s
Office. In the event such assessment cannot be completed by the Closing Date,
general and special real estate taxes and assessments shall be prorated based
upon Seller’s and Purchaser’s written apportionment statement.  In preparing
such written apportionment statement, Seller and Purchaser shall apportion said
taxes by such reasonable basis as may be mutually agreeable to Purchaser and
Seller.
 
(b)  Personal Property Taxes.   All personal property taxes applicable to the
Personal Property shall be prorated between the Purchaser and Seller as of the
Closing Date.
 
(c)  Prepaid Membership Fees, Dues and Charges. “Prepaid Membership Fees, Dues
and/or Charges” shall mean all prepaid annual, monthly, quarterly or other
periodic membership fees, dues and charges, including but not limited to any
prepaid monthly dues for any class of Country Club Membership, and prepaid food
and/or beverage minimums, any prepaid cart or trail fees, and any prepaid Golf
Pro shop merchandise program fees as set forth in Exhibit G attached hereto.  A
fee, dues payment, or charge is prepaid if it provides the Country Club Member
with rights or discounts beyond the Closing Date.  All Prepaid Membership Fees,
Dues and/or Charges shall be prorated between the Seller and the Purchaser as of
the Closing Date and Seller shall, on the Closing Date, credit to the Purchaser
the portion of such Fees, Dues and/or Charges that are applicable to
post-Closing Date time periods.
 
(d)  Utility Accounts and Charges.  All utility meters shall be read as of the
Closing Date, all utility charges applicable to the Country Club Property shall
be prorated between Seller and Purchaser as of the Closing Date, with Purchaser
deemed the owner of the Country Club Property as of the Closing Date, and the
Purchaser (with the cooperation of Seller) shall take the actions necessary to
place such utility accounts in the name of the Purchaser effective as of the
Closing Date.
 
(e)  Payments Under Assumed Contracts.  Any payments due under Assumed Contracts
shall be prorated as between the Seller and the Purchaser as of the Closing
Date.
 

 
24
 

(f)  Other Payables and Receivables.  All accounts payable and accounts
receivable attributable to the operation of the Country Club Property and/or the
Country Club for the period prior to the Closing Date and not otherwise provided
for in this Section 13.2, shall remain the obligation and property of
Seller.  All accounts payable and accounts receivable attributable to the
operation of the Country Club Property and/or the Country Club for the period
following the Closing Date and not otherwise provided for in this Section 13.2
shall be the obligation and property of the Purchaser.  In the event Purchaser
receives any payment with respect to any accounts receivable attributable to the
operation of the Country Club Property prior to the Closing Date, unless this
Agreement allocates such receivable to the Purchaser, it shall remit the same to
Seller within ten (10) Calendar Days after receipt thereof.  In the event Seller
receives any payment with respect to any accounts receivable attributable to the
operation of the Country Club Property on or subsequent to the  Closing Date, it
shall remit the same to Purchaser within ten (10) Calendar Days after receipt
thereof.
 
(g)  Pro-Shop Inventory.  All receipts for sales of existing pro-shop inventory
made through December 31, 2010 shall be remitted to Seller within fifteen (15)
Calendar Days after the end of the month in which such payment was
made.  Existing pro-shop inventory shall mean pro-shop inventory owned by Seller
as of the Closing Date.
 
(h)  Country Club Employees.  At or before Closing, Seller shall pay all accrued
salary and benefits (other than accrued “Paid Time Off” (as herein defined)) of
any Country Club Employee.  For purposes hereof, “Paid Time Off” includes
personal days, sick days and vacation days for which any employee is entitled to
be paid while absent from work.  Purchaser shall assume responsibility for and
will receive a credit for any accrued and unpaid Paid Time Off of any Country
Club Employees hired by Purchaser as of the Closing Date.
 
13.3.  Final Accounting.  Seller and Purchaser acknowledge and agree that on the
Closing Date, Seller and Purchaser may not have sufficient information at their
disposal to conduct and complete a final proration or computation of all items
subject to proration or to determine the inventory amounts or other computations
pursuant to this Article 13.  Accordingly, Seller and Purchaser hereby agree as
follows: (a) on the Closing Date, Seller and Purchaser shall, in good faith and
to the extent then possible, calculate the prorations or determine the inventory
amounts or other computations provided for in this Article 13 effective as of
the Closing Date and, (b) as soon thereafter as the requisite information is
available with respect to specific items that are subject to proration,
inventory or other computations, Seller and Purchaser shall proceed to conduct a
final accounting of such matter pursuant to this Article 13, but in no event
later than one hundred eighty (180) days after the Closing Date.  In the event
that it is determined pursuant to the final accounting that any amounts are due
and owing as between the Seller or Purchaser, then the Seller or the Purchaser,
as the case may be, shall cause such amounts to be paid to the other Party on or
before ten (10) Calendar Days from the date the final accounting is
completed.  In the event Seller or Purchaser fails to pay to the other Party
within such ten (10) Calendar Day period any sums owing to such Party pursuant
to the final accounting, all such unpaid amounts shall bear interest at the rate
of twelve percent (12%) per annum until paid.
 
The sum of Fifty Thousand and No/100ths Dollars ($50,000.00) from the Purchase
Price (the “Holdback”) shall not be disbursed to the Seller at Closing, but
shall be deposited into an escrow account held by the Title Insurer in
accordance with the terms of the Escrow Agreement
 

 
25
 

to be agreed upon by the Purchaser and Seller prior to the expiration of the
Investigation Period.  Title Insurer shall hold such funds in an
interest-bearing account under the Seller’s tax identification number, and all
interest accruing on such account shall accrue and be paid to the Seller as
earned.  The Holdback shall serve as security solely for the payment of any sum
that is determined pursuant to the final accounting to be due and owing by
Seller to Purchaser.  The Holdback shall be disbursed to the Seller and/or the
Purchaser in accordance with a joint written request by the Seller and Purchaser
to the Title Insurer.
 
ARTICLE 14 --  ACTIONS TO BE TAKEN AT CLOSING
 
14.1.  Payment of Purchase Price.   Purchaser shall deliver to the Title
Insurer, by wire transfer of immediately available funds, the Purchase Price
specified in Article 3, as such Purchase Price may be modified by operation of
the terms of Section 9.3, such payment to be adjusted to reflect the prorations
and credits provided for in Article 13.
 
14.2.  Delivery of Documents.  The Parties shall deliver to the Title Insurer or
the other Party, as appropriate, all documents required to be delivered pursuant
to this Agreement and as are necessary to complete Closing.
 
14.3.  Recording.  The Parties shall satisfy all reasonable conditions required
for the Title Insurer to cause all documents required to be recorded pursuant to
this Agreement.
 
14.4.  Disbursement.  The Parties shall satisfy all conditions required for the
Title Insurer to disburse all funds collected pursuant to the approved
settlement for the Closing of this Agreement and any associated transactions.
 
14.5.  Title Insurance Policies.  The Parties shall satisfy all reasonable
conditions required for the title insurer to issue an owner’s title policy and a
lender’s title policy, including all endorsements thereto as may be required in
connection with the Bank Loan, pursuant to such title insurer’s title commitment
to insure.
 
ARTICLE 15 -- EMPLOYEES
 
15.1.  Termination of Country Club Employees by Seller.  The Seller shall
terminate the employment of each Country Club Employee at the close of business
on the day immediately preceding the Closing Date and shall cause final
paychecks to be mailed or otherwise delivered to such Country Club Employees for
employment through the date immediately preceding the Closing Date in a timely
manner in accordance with prevailing payroll practices.
 
15.2.  Retention of Country Club Employees by Purchaser.  As of the Closing
Date, Purchaser (or the FLCC) shall hire each of the Country Club
Employees.  Nothing in this provision shall be construed to limit Purchaser’s
right (or the FLCC’s) to terminate, at Purchaser’s or the FLCC’s sole cost and
expense, any Country Club Employees subsequent to the Closing Date, subject to
the requirements of applicable law.
 

 
26
 
 
ARTICLE 16 -- SELLER INDEMNIFICATION
 
16.1.  Indemnification by Seller.  Seller hereby agrees to and shall indemnify,
defend and hold harmless Purchaser, FLCC and their affiliates, officers,
directors, successors and assigns (the “Purchaser Indemnitees”), from and
against any and all claims, demands, suits, arbitrations, actions, causes of
action and other legal proceedings of whatsoever kind or nature, and from all
claims, liabilities, damages, judgments, costs, fees and expenses (including
reasonable attorneys’ fees and Court or arbitration fees) arising therefrom
(collectively, the “Purchaser Losses”), with respect to any third party claims
arising out of or relating to Seller’s breach of any representation or warranty
contained in Article 10 hereof.  Purchaser hereby acknowledges and agrees that
the indemnification obligations of the Seller as set forth in this Section 16.1
shall exclude any and all Purchaser Losses to the extent that such Purchaser
Losses: (a) are solely attributable to the negligence, fraud, or willful
misconduct of the Purchaser or of a Purchaser Indemnitee or to a breach of the
representations, warranties or covenants made by the Purchaser in this Agreement
or in any documents executed in connection with this Agreement; or (b)
consequential, punitive and incidental damages.
 
16.2.  Notice and Opportunity to Defend.
 
(a)  Notice of Asserted Liability.  Seller’s indemnification obligations under
this Agreement shall be conditioned upon receipt of written notice from
Purchaser within five (5) Business Days after expiration of the applicable
“Survival Period” of any demand or claim for indemnification pursuant to Section
16.1 hereof (the “Indemnification Claim Notice”).  The applicable “Survival
Period” shall be one hundred twenty (120) days after the Closing Date for all
claims for indemnification pursuant to Section 16.1 other than any demand or
claim for indemnification arising out of a breach of the representations and
warranties of Seller under Section 10.15 hereof.  The applicable Survival Period
for a breach of the representations and warranties under Section 10.15 shall be
three (3) years after the Closing Date.  The Indemnification Claim Notice shall
describe, in reasonable detail, the possible or asserted claim and why the Party
providing notice believes it to be covered by this indemnification provision.
 
(b)  Opportunity to Defend. The Seller may elect to compromise or defend, at its
own expense and by its own counsel, any demand or claim asserted to be covered
under this Indemnification provision by Purchaser or by a Purchaser
Indemnitee.  If the Seller elects to compromise or defend any such demand or
claim, it shall, within thirty (30) Calendar Days of receipt of the
Indemnification Claim Notice, notify the Purchaser or the Purchaser Indemnitee
of its intent to do so, and the Purchaser or the Purchaser Indemnitee, as the
case may be, shall cooperate in the compromise of, or defense against, such
demand or claim.  The Seller shall reimburse the Purchaser or the Purchaser
Indemnitee for all out-of-pocket costs reasonably incurred by such party in
connection with such cooperation.  If the Seller elects not to compromise or
defend, fails to notify the Purchaser or the Purchaser Indemnitee of its
election as herein provided, or contests its obligation to indemnify under this
Agreement, the Purchaser or Purchaser Indemnitee may pay, compromise or defend
such demand or claim and shall be entitled to reimbursement from the Seller for
all costs, fees and expenses incurred by the Purchaser or Purchaser Indemnitee
with respect to the payment, compromise and/or defense of such demand or
claim.  Notwithstanding the foregoing, neither the Seller, the Purchaser, nor
the Purchaser Indemnitee may settle or compromise any claim over the objection
of the other,
 

 
27
 

provided, however, that consent to settlement or compromise shall not be
unreasonably withheld, conditioned or delayed.  In any event, the Purchaser and
the Purchaser Indemnitee and the Seller may participate, at their own expense,
in the defense of such demand or claim.  If the Seller elects to defend any
demand or claim, the Purchaser and/or the Purchaser Indemnitee shall make
available to the Seller any books, records or other documents within its control
that are necessary or appropriate for such defense.
 
16.3.  Survival.  The Indemnification provided in this Article 16 shall survive
the Closing and Closing Date for a period of one hundred twenty (120) days
except that the indemnification obligations of Seller for Purchaser Losses
arising out of breach of Seller’s representations and warranties under Section
10.15 shall survive the Closing and the Closing Date for three (3) years;
provided further, that with respect to matters which are the subject of an
Indemnification Claim Notice delivered in a timely manner pursuant to Section
16.2(a), the indemnification obligations with respect to such matters shall
survive the Closing until final resolution of such claims for indemnification.
 
ARTICLE 17 -- PURCHASER INDEMNIFICATION
 
17.1.  Indemnification by Purchaser and the FLCC.  Purchaser and the FLCC hereby
agree to and shall indemnify, defend and hold harmless Seller, and its
affiliates, and each of their respective members, owners, officers, directors,
beneficiaries, employees, agents, representatives, successors and assigns (the
“Seller Indemnitees”), from and against any and all claims, demands, suits,
arbitrations, actions, causes of action and other legal proceedings of
whatsoever kind or nature, and from all claims, liabilities, damages, judgments,
costs, fees and expenses (including reasonable attorneys’ fees and Court or
arbitration fees) arising therefrom (collectively, the “Seller Losses”), with
respect to  any third party claims arising out of or relating to a breach by
Purchaser or the FLCC of any of the Purchaser’s or the FLCC’s representations or
warranties set forth in Article 11 of this Agreement..  Seller and Seller
Indemnitees hereby acknowledge and agree that the indemnification obligations of
the Purchaser and the FLCC as set forth in this Section 17.1 shall exclude any
and all Seller Losses to the extent that such Seller Losses are solely
attributable to: (a) the negligence, fraud, or willful misconduct of the Seller
or of a Seller Indemnitee or to a breach of the representations, warranties or
covenants made by the Seller in this Agreement or in any documents executed in
connection with this Agreement; or (b) consequential, punitive and incidental
damages.
 
17.2.  Notice and Opportunity to Defend.
 
(a)  Notice of Asserted Liability.  Purchaser’s and the FLCC’s indemnification
obligations under this Agreement shall be conditional upon receipt of written
notice from the Seller within five (5) Business Days after expiration of the
applicable “Survival Period” of any demand or claim for indemnification pursuant
to Section 17.1 hereof (the “Indemnification Claim Notice”).  The applicable
“Survival Period” shall be one hundred twenty (120) days after the Closing Date
for all claims for indemnification pursuant to Section 17.1.  Such
Indemnification Claim Notice shall describe, in reasonable detail, the possible
or asserted claim and why the Party providing notice believes it to be covered
by this Indemnification provision.
 

 
28
 

(b)  Opportunity to Defend.  The Purchaser may elect to compromise or defend, at
its own expense and by its own counsel, any demand or claim asserted to be
covered under this Indemnification provision by Seller or by a Seller
Indemnitee.  If the Purchaser elects to compromise or defend any such demand or
claim, it shall, within thirty (30) Calendar Days of receipt of the
Indemnification Claim Notice, notify the Seller or the Seller Indemnitee of its
intent to do so, and the Seller or the Seller Indemnitee, as the case may be,
shall cooperate in the compromise of, or defense against, such demand or
claim.  The Purchaser shall reimburse the Seller or the Seller Indemnitee for
all out-of-pocket costs reasonably incurred by such party in connection with
such cooperation.  If the Purchaser elects not to compromise or defend, fails to
notify the Seller or the Seller Indemnitee of its election as herein provided,
or contests its obligation to indemnify under this Agreement, the Seller or
Seller Indemnitee may pay, compromise or defend such demand or claim and shall
be entitled to reimbursement from the Purchaser for all costs, fees and expenses
incurred by the Seller or Seller Indemnitee with respect to the payment,
compromise and/or defense of such demand or claim.  Notwithstanding the
foregoing, neither the Purchaser, the Seller, nor Seller Indemnitee may settle
or compromise any claim over the objection of the other, provided, however, that
consent to settlement or compromise shall not be unreasonably withheld,
conditioned or delayed.  In any event, the Seller and the Seller Indemnitee and
the Purchaser may participate, at their own expense, in the defense of such
demand or claim.  If the Purchaser elects to defend any demand or claim, the
Seller and/or the Seller Indemnitee shall make available to the Seller any
books, records or other documents within its control that are necessary or
appropriate for such defense.
 
17.3.  Survival.  The Indemnification provided in this Article 17 shall survive
Closing and the Closing Date for a period of one hundred twenty (120) days;
provided, that with respect to matters which are the subject of an
Indemnification Claim Notice delivered in a timely manner pursuant to Section
17.2(a), the indemnification obligations with respect to such matters shall
survive the Closing until final resolution of such claims for indemnification.
 
ARTICLE 18 -- MISCELLANEOUS
 
18.1.  Notices.  Any tender, delivery, notice, demand or other communication
(“Notice”) required or permitted under this Agreement shall be in writing, and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, overnight mailed or sent by a facsimile
machine capable of confirming transmission and receipt, and shall be deemed
delivered, given and received upon the earlier of (a) if personally served, the
date of delivery to the person to receive such notice; (b) if given by
electronic mail or facsimile, when sent, provided a copy of the notice is sent
by United States Mail, postage prepaid, as of the date of the electronic mail or
facsimile transmission; and (c) if mailed, four (4) Business Days after the date
of posting by the United States Postal Service; or (d) if sent by Federal
Express or other comparable overnight delivery service, upon delivery as
documented by the service’s delivery records, all in accordance with the
following:
 
 
 
29
 
 
 
 
If to Seller to:
Brian F. Lavin
         
President
         
NTS/Virginia Development Company
       
10172 Linn Station Road, Suite 200
         
Louisville, Kentucky 40223
         
(502) 426-4994 (fax)
         
blavin@ntsdevco.com
                   
                cc:
John F. McManus, Esquire
         
Hirschler Fleischer
         
725 Jackson Street, Suite 200
         
Fredericksburg, Virginia 22401
         
540-604-2101 (fax)
         
jmcmanus@hf-law.com
                   
                cc:
Rosann D. Tafel, Esquire
         
Senior Vice President and General Counsel
   
NTS Development Company
         
10172 Linn Station Road, Suite 320
         
Louisville, Kentucky 40223
         
(502) 426-4994 (fax)
         
rtafel@ntsdevco.com
                   
If to Purchaser or the FLCC:
Asset Management, L.L.C.
         
Fawn Lake Country Club
11300 Longstreet Drive
Spotsylvania, Virginia 22551
         
 
 
       
                cc:
Bryan H. Guidash, Esq.
         
Walsh, Colucci, Lubeley, Emrich & Walsh, P.C.
 
4310 Prince William Parkway, Suite 300
     
Prince William, Virginia 22192
         
(703)680-6067 (fax)
         
bguidash@pw.thelandlawyers.com
                   

 
18.2.  Entire Agreement.  This Agreement, including the Exhibits attached or
referred to herein, constitutes the entire contract between the Parties with
respect to the subject matter covered by this Agreement.  This Agreement
supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement, including without limitation all prior letters of
intent executed between Seller and Purchaser, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects.  This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.
 

 
30
 

18.3.  Severability.  If any provision of this Agreement, or any portion of any
such provision, is held to be unenforceable or invalid, the remaining provisions
and portions shall nevertheless be carried into effect to the extent possible.
 
18.4.  Remedies.  The Parties shall not be deemed to waive any of their rights
or remedies under this Agreement, unless such waiver is in writing and signed by
the Party to be bound.  No delay or omission on the part of either Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy.
 
18.5.  Headings.  The headings contained in this Agreement are for convenience
only and are not a part of this Agreement, and do not in any way interpret,
limit or amplify the scope, extent or intent of this Agreement, or any of the
provisions of this Agreement.
 
18.6.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same agreement.
 
18.7.  Attorneys’ Fees.   In the event any action is initiated for any breach or
default in any of the terms or conditions of this Agreement, then the Party in
whose favor judgment shall be entered shall be entitled to have and recover from
the non-prevailing Party all costs and expenses (including reasonable attorneys’
fees) incurred in such action and any appeal therefrom.
 
18.8.  Governing Law and Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia. Any
action seeking to enforce a right or obligation under this Agreement may be
filed in any Court in the Commonwealth of Virginia that has subject matter
jurisdiction.  The Parties hereto agree to submit to the jurisdiction of such
Court and to waive any objection they might have or be able to assert based on a
lack of personal jurisdiction or conflicts of law.
 
18.9.  No Third Party Beneficiary.  This Agreement creates rights and duties
only between the Parties, and no third party is or shall be deemed to be or
shall have any rights as a third party beneficiary.
 
18.10.  Binding Effect.   This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors, assigns and legal
and personal representatives.
 
18.11.  Time of the Essence.  Time is of the essence for the performance of each
and every obligation hereunder.
 
18.12.  Weekends and Holidays.  Any date specified in this Agreement for the
performance of an obligation or the expiration of a time period which is a
Saturday, Sunday or a legal holiday shall be extended to the first regular
business day after such date which is not a Saturday, Sunday or a legal holiday.
 
18.13.  Draftsmanship.  This Agreement represents the result of bargaining and
negotiations between the Parties and a combined draftsmanship effort.
Consequently, Seller and
 

 
31
 

Purchaser expressly waive and disclaim, in connection with the interpretation of
this Agreement,  any rule of law requiring that ambiguous or conflicting terms
be construed against the party whose attorney prepared this Agreement or any
earlier draft of this Agreement.
 
18.14.  Tax-Free Exchange.  Purchaser may acquire or Seller may sell the
Property through a tax-free exchange under Section 1031 of the Internal Revenue
Code.  In connection therewith, each party hereto agrees to execute such
documents as are reasonably necessary or appropriate and to otherwise cooperate
with the other to effectuate such exchange; provided the other party and its
representatives shall have a reasonable opportunity to review such documents
prior to Closing.  Each party hereto hereby indemnifies and holds the other free
and harmless from any liability (including, but not limited to, the tax
ramification to the other of such tax-free exchange) arising by reason of
performing the acts required hereby to effectuate such exchange, except insofar
as any such liability is attributable to the failure of the other to perform as
required hereunder.  No party hereto shall be required to take title or
otherwise assume any liability with respect to any property to be exchanged with
the Property.
 
18.15.  Broker.  Each party hereunder represents and warrants that it did not
consult or deal with any broker or agent, real estate or otherwise, with regard
to this Agreement or the transactions contemplated hereby.  Each party hereto
agrees to indemnify and hold harmless the other party from all liability,
expense, loss, cost or damage, including reasonable attorneys’ fees that may
arise by reason of any claim, demand or suit of any agent or broker arising out
of facts constituting a breach of the foregoing representations and warranties.
 
(SIGNATURES ON FOLLOWING PAGE)
 
1161680_6




 

 
32
 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
SELLER:
 
NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation
               
by:
 /s/ Brian F. Lavin    
name:
  Brian F. Lavin    
title:
  President and Chief Executive Officer      
Date:
  10/27/10                
PURCHASER:
 
ASSET MANAGEMENT, L.L.C., a Virginia
limited liability company
               
by:
  /s/ Edward J. Gillis    
name:
  Edward J. Gillis    
title:
  Chair/Managing Member      
Date:
  10/27/10          

 
JOINDER
 
Fawn Lake Community Association and Fawn Lake Country Club hereby join in the
execution of this Agreement for the purpose of making the covenants,
undertakings, representations and warranties expressly made by such Parties in
this Agreement and for obtaining any rights expressly accruing to such Parties
under this Agreement.
 

 
FAWN LAKE COMMUNITY ASSOCIATION
         
by:
 /s/ Edward J. Gillis  
name:
  Edward J. Gillis  
title:
  VP      
FAWN LAKE COUNTRY CLUB
         
by:
  /s/ Edward Berlin  
name:
  Edward Berlin  
title:
  Chair

 
 
 
 
 
Signature Page to Purchase and Sale Agreement

 
 
 
 
 

EXHIBITS
 
Exhibit A -  Real Property
Exhibit B -      Contracts
Exhibit C -      Intangible Personal Property
Exhibit D -      Maintenance Facility
Exhibit E -1 -  Initiation Fee Refund Obligations
Exhibit E -       Membership Deposits and Membership Fee Payable
Exhibit F -       Personal Property
Exhibit G -      Prepaid Membership Fees and Dues